Exhibit 10.6

 

SOUTH CAROLINA BANK AND TRUST

 

RESTATED ESCROW AGREEMENT

 

Relating to Subscriptions for Shares of Coastal Carolina Bancshares, Inc.

 

This Restated Escrow Agreement (the “Restated Agreement”) is made and entered
into as of the 10th day of September, 2008, by and between Coastal Carolina
Bancshares, Inc., a South Carolina corporation (the “Company”), South Carolina
Bank and Trust (the “Escrow Agent”), and Commerce Street Capital, LLC (the
“Agent”).

 

WHEREAS, the Company proposes to offer and sell (the “Offering”) up to 3,000,000
shares of Common Stock, $0.01 par value per share (the “Shares”), to investors
at $10.00 per Share pursuant to a public offering registered pursuant to the
Securities Act of 1933;

 

WHEREAS, the Company and the Escrow Agent previously entered into an Escrow
Agreement dated June 6, 2008 (the “Original Agreement”);

 

WHEREAS, since the date of the Original Agreement, the Company has entered into
an Agency Agreement dated                       , 2008, with the Agent under
which the Agent has been engaged to act as sales agent and assist in the sale of
the Shares on a “best efforts” basis; and

 

WHEREAS, as a result, it is desired that the Agent become a party to the escrow
arrangement for subscription funds received in the Offering, and the Company,
the Escrow Agent and the Agent desire to modify and restate the Original
Agreement by entering into this Restated Agreement.

 

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

 

1.              ESCROW DEPOSIT.

 

a.                  Each investor will deliver the funds in payment for the
Shares purchased by such investor, as set forth in the Subscription Agreement,
to (i) the Agent, who will promptly deliver the funds to the Company for further
delivery to the Escrow Agent, or (ii) directly to the Company for further
delivery to the Escrow Agent.  The Company will collect and deliver to the
Escrow Agent appropriate IRS W-9 Forms for each investor.  Checks should be made
payable to “South Carolina Bank and Trust, as Escrow Agent for Coastal Carolina
Bancshares, Inc.” and sent to the Escrow Agent promptly.  If any check does not
clear normal banking channels in due course, the Escrow Agent will promptly
notify the Company.  Any check which does not clear normal banking channels and
is returned by the drawer’s bank to Escrow Agent will be promptly turned over to
the Company along with all other subscription documents relating to such check.
 Any check received that is made payable to a party other than the Escrow Agent
shall be returned to the Company for return to the proper party.  The Company in
its sole and absolute discretion may reject any subscription for Shares in whole
or in part for any reason and upon such rejection, it shall notify and instruct
the Escrow Agent in writing to return the appropriate amount of Escrowed Funds
by check made payable to the investor.  If the Company rejects or cancels any
subscription for any reason, the Company will retain any interest earned on the
Escrowed Funds to help defray organizational costs.

 

b.                  Subscription Agreements for the Shares shall be promptly
reviewed for accuracy by the Company and, immediately thereafter, the Company
shall promptly deliver to the Escrow

 

--------------------------------------------------------------------------------


 

Agent the following information: (i) the name and address of the investor; (ii)
the number of Shares subscribed for by such investor; (iii) the subscription
price paid by such investor; (iv) the investor’s tax identification number
certified by such investor; and (v) a copy of the investor’s Subscription
Agreement.

 

2.              INVESTMENT OF ESCROW DEPOSIT.  All funds received by the Escrow
Agent pursuant to this Restated Agreement shall be invested in compliance with
applicable laws, rules and regulations, including Rule 15(c)(2-4) under the
Securities Exchange Act of 1934 and applicable requirements of regulatory
agencies.  To the extent permissible thereunder, such funds may be invested in
deposit accounts or certificates of deposit which are insured by the Federal
Deposit Insurance Corporation or another agency of the United States government,
short-term securities issued or fully guaranteed by the United States
government, federal funds, or such other investments as the Escrow Agent and the
Company shall agree, provided such investments may be liquidated without penalty
within one business day.  The Company shall provide the Escrow Agent with
instructions from time to time concerning in which of the specific investment
instruments described above the Escrowed Funds shall be invested, and the Escrow
Agent shall adhere to such instructions.  Unless and until otherwise instructed
by the Company, the Escrow Agent shall invest the Escrowed Funds in an interest
bearing account that complies with such laws, rules, regulations and
requirements.  Interest will begin accruing no later than the next business day
after receipt.  Incoming wire transfers received by 6:00 P.M. (ET) will be
posted as soon as feasible.  Incoming wire transfers received without a
Subscription Agreement will be posted, but returned after five business days if
a Subscription Agreement has not been received by the Company. Interest and
other earnings shall start accruing on such funds as soon as such funds would be
deemed to be available for access under applicable banking laws and pursuant to
the Escrow Agent’s own banking policies.

 

3.              CERTIFICATION OF FUNDS.  Upon receipt of (i) funds in the amount
of at least $21 million in payment for Shares, less the amount certified by the
Company to have been received by it as subscriptions from organizers, founders
and executive officers (which do not have to be held in escrow as of the date of
such certification) and (ii) at the direction of Company, the Escrow Agent shall
certify to the appropriate regulatory authorities that the Escrow Agent holds a
minimum of $21 million less the amount certified by the Company to have been
received by it as subscriptions from organizers, founders and executive officers
(which do not have to be held in escrow as of the date of such certification) on
deposit in the escrow account for the purchase of Shares in Company.

 

4.              DISTRIBUTION OF FUNDS.  The Escrow Agent shall distribute the
funds held by it under this Restated Agreement as follows:

 

a.                  Upon receipt of (i) funds in the amount of at least $21
million in payment for Shares, (ii)  receipt of a certificate from the Agent
that all of the conditions set forth in the Agency Agreement between the Company
and the Agent have been satisfied or otherwise waived, and (iii) a certificate
executed by the Company’s CEO or CFO attesting that all other conditions to the
release of funds as described in the Company’s prospectus pertaining to the
offering, including but not limited to approval of the appropriate bank
regulators, have been met and directing the Escrow Agent to distribute all funds
then held by the Escrow Agent pursuant to this Restated Agreement to the
Company, then the Escrow Agent shall deliver the funds, by cashier’s check, wire
transfer, or other form of payment mutually acceptable to the Company and the
Escrow Agent, to the Company, together with the income earned thereon pursuant
to subsection (c) of this Section 4.  The parties anticipate that there may be
multiple distributions of escrowed funds and that both the Agent and the Company
will deliver a certificate as contemplated above prior to each such
distribution.  No distribution will be made until the last investor deposit to
be distributed in that distribution has been made for at least two business
days.  The Company shall provide account information and other necessary
directions for disbursements by the Escrow Agent to it under this Restated
Agreement.  The Escrow Agent was provided a copy of the form of Subscription
Agreement at the signing of the Original Agreement.

 

2

--------------------------------------------------------------------------------


 

b.               Upon (i) receipt of direction from the Company, to return the
funds to the investors; or (ii) in the event the Escrow Agent shall have
received less than $21 million or shall have received no direction or
certificate from the Company pursuant to either subsection (a) or this
subsection (b) of this Section 4 on or prior to initial closing date of  the
Offering as described in the Company’s prospectus (unless the Company notifies
the Escrow Agent that the Offering has been extended), the Escrow Agent shall
distribute such funds to the investors, without interest, pursuant to subsection
(c) of this Section 4.  The Company may give notice to the Escrow Agent that the
Company is canceling its offer of the Shares prior to the ultimate expiration
date of the Offering as described in the Company’s prospectus (beyond such date
the Offering may not be extended by the Company), and the Escrow Agent shall
distribute the funds to the investors in accordance with this Restated
Agreement.

 

c.               Any income earned on the investment of funds received under
this Restated Agreement will first be applied against the Escrow Agent’s fee set
forth in Section 9 hereof and any expense of the Escrow Agent incurred pursuant
to Section 6 hereof, provided that in no event shall the Escrow Agent apply any
of the investors’ original investment principal towards such fees and expenses.
 To the extent that such income exceeds the Escrow Agent’s fee and expenses, the
Escrow Agent shall distribute such excess to the Company, in the event that
funds are returned to investors pursuant to subsection (b) of this Section.
 Such excess shall also be delivered to the Company, in the event that the funds
received and held hereunder are delivered to the Company pursuant to subsection
(a) of this Section.  To the extent that the income earned on the investment of
funds does not exceed the Escrow Agent’s fees and expenses, the Company shall
promptly pay the Escrow Agent the amount by which the Escrow Agent’s fees and
expenses exceed the income.

 

5.              AUTHORIZATION FOR DISBURSEMENT.  The Escrow Agent is hereby
authorized and directed to issue its checks for each disbursement hereunder and
the Escrow Agent shall be relieved of all liability with respect to making the
disbursements in accordance with the provisions hereof.

 

6.              PROFESSIONAL SERVICES USED BY ESCROW AGENT.  The Escrow Agent
may engage the services of such attorneys, accountants, and other professionals,
as the Escrow Agent may, in its sole discretion, deem advisable to carry out its
duties under the Restated Agreement.  The Company agrees to reimburse the Escrow
Agent for all costs, expenses and professional fees incurred hereunder which are
not covered by income earned on escrowed funds pursuant to Section 4(c) hereof,
including all legal fees and expenses incurred in the review of this Restated
Agreement.

 

7.              LIABILITY OF ESCROW AGENT.

 

a.                  In performing any of its duties under the Restated
Agreement, or upon the claimed failure to perform its duties hereunder, the
Escrow Agent shall not be liable to anyone for any damages, losses or expenses
which it may incur as a result of the Escrow Agent so acting, or failing to act;
provided, however, the Escrow Agent shall be liable for damages arising out of
its willful default or misconduct or its gross negligence under this Restated
Agreement.  Accordingly, the Escrow Agent shall not incur any such liability
with respect to (i) any action taken or omitted to be taken in good faith upon
advice of its counsel or counsel for the Company which is given with respect to
any questions relating to the duties and responsibilities of the Escrow Agent
hereunder; or (ii) any action taken or omitted to be taken in reliance upon any
document, including any written notice or instructions provided for in this
Restated Agreement, not only as to its due execution and to the validity and
effectiveness of its provisions but also as to the truth and accuracy of any
information contained therein, if the Escrow Agent shall in good faith believe
such document to be genuine, to have been signed or presented by a proper person
or persons, and to conform with the provisions of this Restated Agreement.

 

3

--------------------------------------------------------------------------------


 

b.                  The Company agrees to indemnify and hold harmless the Escrow
Agent against any and all losses, claims, damages, liabilities and expenses,
including, without limitation, reasonable costs of investigation and counsel
fees and disbursements which may be imposed by the Escrow Agent or incurred by
it in connection with its acceptance of this appointment as Escrow Agent
hereunder or the performance of its duties hereunder, including, without
limitation, any litigation arising from this Restated Agreement or involving the
subject matter thereof; except, that if the Escrow Agent shall be found guilty
of willful default, misconduct or gross negligence under this Restated
Agreement, then, in that event, the Escrow Agent shall bear all such losses,
claims, damages and expenses.

 

c.                  If a dispute ensues between any of the parties hereto which,
in the opinion of the Escrow Agent, is sufficient to justify its doing so, the
Escrow Agent shall retain legal counsel of its choice as it reasonably may deem
necessary to advise it concerning its obligations hereunder and to represent it
in any litigation to which it may be a party by reason of this Restated
Agreement.  The Escrow Agent shall be entitled to tender into the registry or
custody of any court of competent jurisdiction all money or property in its
hands under the terms of this Restated Agreement, and to file such legal
proceedings as it deems appropriate, and shall thereupon be discharged from all
further duties under this Restated Agreement.  Any such legal action may be
brought in any such court as the Escrow Agent shall determine to have
jurisdiction thereof.  In connection with such dispute, the Company shall
indemnify the Escrow Agent against its court costs and reasonable attorney’s
fees incurred.

 

8.              RESIGNATION.  The Escrow Agent may resign at any time upon
fifteen days’ written notice to the Company.  Such resignation shall take effect
upon receipt by the Escrow Agent of an instrument of acceptance executed by a
successor escrow agent and subscribed and consented to by the Company, and the
delivery by the Escrow Agent to such successor of any funds held under this
Restated Agreement.  The Escrow Agent, if it has not received such an instrument
of acceptance prior to the expiration of fifteen calendar days after the giving
of notice of resignation, shall be discharged of its duties and obligations
hereunder only upon the deposit of any funds being held by it under this
Restated Agreement into, and the acceptance thereof, by a court of competent
jurisdiction, to which application shall be made for the appointment of a
successor escrow agent and such successor agent so appointed shall succeed to
all of the rights, duties and responsibilities of the Escrow Agent hereunder.

 

9.              ESCROW AGENT’S FEES.   There will be no fees charged by the
Escrow Agent for the administration and execution of this Restated Agreement.

 

10.       NOTICE.  All notices, certificates, requests, demands and other
communications or deliveries hereunder shall be in writing and shall be
sufficiently given and shall be deemed given when delivered, postage prepaid,
addressed as follows by Certified Mail (or other means, if unanimously agreed to
by the parties in writing):

 

To the Escrow Agent:

 

Attention: Alex Shuford

 

 

South Carolina Bank and Trust

 

 

Post Office Box 1030

 

 

Columbia, SC 29202

 

 

 

To the Investors:

 

To the persons named and at the Addresses listed in the Subscription Agreements

 

 

 

To Company:

 

Attention: Holly L. Schreiber, CFO

 

 

Coastal Carolina Bancshares, Inc.

 

 

Post Office Box 2969

 

 

Myrtle Beach, SC 29578

 

4

--------------------------------------------------------------------------------


 

To Agent:

 

Attention: Charles W. Ingram

 

 

Commerce Street Capital, LLC

 

 

1700 Pacific Avenue

 

 

Suite 2020

 

 

Dallas, Texas 75201

 

Any party may, by notice given hereunder, designate any future or different
addresses to which subsequent notices, certificates, and other communications
shall be sent.

 

11.       REPRESENTATIONS OF THE COMPANY.  The Company hereby acknowledges that
the status of the Escrow Agent with respect to the offering of the Shares is
that of agent only for the limited purposes herein set forth, and hereby agrees
it will not represent or imply that the Escrow Agent, by serving as the Escrow
Agent hereunder or otherwise, has investigated the desirability or advisability
of an investment in the Shares, or has approved, endorsed or passed upon the
merits of the Shares, nor shall the Company use the name of the Escrow Agent in
any manner whatsoever in connection with the offer or sale of the Shares, other
than in the Company’s registration statement and related prospectus by
acknowledgment that the Escrow Agent has agreed to serve as Escrow Agent for the
limited purposes herein set forth.

 

12.       ENTIRE AGREEMENT.  This Restated Agreement sets forth the entire
agreement and understanding of the parties with regard to the escrow transaction
and supersedes all prior agreements, arrangements and understandings relating to
the subject matter hereof.

 

13.       AMENDMENT.  This Restated Agreement may be amended, modified,
superseded or canceled, and any of the terms or conditions hereof may be waived,
only by a written instrument executed by each party hereto or, in the case of a
waiver, by the party waiving compliance.  The failure of any party at any time
or times to require performance of any provision hereof shall in no manner
affect the right at a later time to enforce the same.  No waiver in any one or
more instances by any party of any condition, or of the breach of any term
contained in this Restated Agreement, whether by conduct or otherwise, shall be
deemed to be, or construed as, a further or continuing waiver of any such
condition or breach, or a waiver of any other condition or of the breach of any
other terms of this Restated Agreement.

 

14.       BINDING EFFECT.  This Restated Agreement shall inure to the benefit of
and shall be binding upon the parties hereto and their respective heirs,
executors, successors, administrators and assigns.  The Escrow Agent shall be
bound only by the terms of this Restated Agreement and shall not be bound by or
incur any liability with respect to any other agreement or understanding between
the parties with respect to the subject matter hereof except as herein expressly
provided herein.  The Escrow Agent shall not have any duties hereunder except
those specifically set forth herein.

 

15.       ASSIGNMENT.  No interest of any party to this Restated Agreement shall
be assignable in the absence of a written agreement by and between the parties
to this Restated Agreement, executed with the same formalities as this original
Restated Agreement.

 

16.       SEVERABILITY.  In the event any court of competent jurisdiction shall
hold any provision of this Restated Agreement invalid or unenforceable, such
holding shall not invalidate or render unenforceable any other provision hereof.

 

17.       EXECUTION OF COUNTERPARTS.  This Restated Agreement may be executed in
several counterparts, each of which shall be an original, and all of which shall
constitute one and the same instrument.

 

5

--------------------------------------------------------------------------------


 

18.       APPLICABLE LAW.  This Restated Agreement shall be construed and
governed exclusively by the laws of the State of South Carolina, without regard
to its principles of conflicts of law.

 

19.       HEADINGS.  The headings used in this Restated Agreement have been
prepared for the convenience of reference only and shall not control, affect the
meaning of, or be taken as an interpretation of any provisions of this Restated
Agreement.

 

[Signatures on following page]

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have duly executed this Restated Agreement as of
the date first written above.

 

 

ESCROW AGENT:  SOUTH CAROLINA BANK AND TRUST

 

 

 

By:

/s/ Alex Shuford

 

 

 

 

 

Alex Shuford, Executive Vice President

 

 

 

 

 

 

COMPANY:

COASTAL CAROLINA BANCSHARES, INC

 

 

 

By:

/s/ Holly L. Schreiber

 

 

 

 

 

Holly L. Schreiber, Chief Financial Officer

 

 

 

 

 

 

AGENT:

COMMERCE STREET CAPITAL, LLC

 

 

 

By:

/s/ Charles W. Ingram

 

 

 

 

 

Charles W. Ingram, Senior Vice President

 

7

--------------------------------------------------------------------------------